Citation Nr: 1709585	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-41 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for hypertension to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.Entitlement to service connection for insomnia to include as secondary to service-connected PTSD.

3.Entitlement to service connection for joint pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1966, to include service in Vietnam.  He was honorably discharged and decorated with the Combat Infantry Badge and the Parachute Badge.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In December 2013, the Board remanded the Veteran's claims for further development, and the matters have now been returned to the Board.


REMAND

After a careful review of the record, it appears that outstanding evidence, in the form of private treatment records which have been identified as pertinent by the Veteran, has not yet been associated with the Veteran's claims file.  

Specifically, the Veteran has indicated that treatment was received at Western Cardiology with Doctors C. and M. from 1974 to 1980 and from 1980 to 2015 respectively.  The Veteran also stated that he has been treated at Main Street Family Practice with Doctor L. from 2004 to the present, and at Arizona Oncology with Doctor A.M. from December 2015 to the present.  While some medical treatment records from the aforementioned providers have been retrieved and associated with the file, they do not encompass the entire identified treatment periods.  Currently associated with the file are December 2015 records from Arizona Oncology, Western Cardiology records dated until December 2014 (wherein follow-up visits have been noted as ordered), and Main Street Family Practice records from 2006 and 2007.  In that connection, the Board notes that the Veteran submitted a release for medical provider information in August 2016, in which he identifies the providers in question.  Indeed, this release was returned as "rejected" for the stated reason that "the request is expired."  However, there is no indication on the medical records request rejection notice that the records in question are unavailable, or that the RO made any attempt to contact the Veteran to obtain new releases after the August 2016 request was rejected.

VA has a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate claims and therefore must remand for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain current, valid signed medical disclosure and release forms for all identified providers: specifically, Western Cardiology, Main Street Family Practice, and Arizona Oncology.  In addition, ascertain from the Veteran whether there are any additional private treatment providers and/or treatment records which have not yet been identified or associated with the Veteran's claims file and if so, obtain signed release forms for each newly identified provider.

2. Associate with the claims file a complete copy of the Veteran's outstanding treatment record from each private treatment provider identified herein, as well as any additional private treatment provider for whom the Veteran provides a signed release form. All attempts should be documented in the claims file. Should any records be determined to be unavailable, a memorandum should be associated with the claims file detailing all efforts to obtain the records and explaining why further attempts to obtain the missing records would prove to be futile, and the Veteran must be notified of the unavailable records and given the opportunity to obtain and submit them himself.

3. After completing the development requested above and any additional development deemed necessary as a result of that development, readjudicate the Veteran's claims.  If a complete grant of benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and give them an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

